*782An appellant is obligated “to assemble a proper record on appeal, which must include any relevant transcripts of proceedings” before the hearing court or trial court (Kruseck v Ross, 82 AD3d 939, 940 [2011]; see CPLR 5525; Gorelik v Gorelik, 85 AD3d 859, 860-861 [2011]; Kociubinski v Kociubinski, 83 AD3d 1006, 1007 [2011]; Schwartz v Schwartz, 73 AD3d 1156 [2010]). Here, the appellant’s failure to provide this Court with the transcript of the Family Court hearing renders the record on appeal inadequate to enable this Court to reach an informed determination on the merits. Accordingly, the appeal must be dismissed (see Gorelik v Gorelik, 85 AD3d at 861; Kociubinski v Kociubinski, 83 AD3d at 1007; Schwartz v Schwartz, 73 AD3d at 1157). Skelos, J.E, Leventhal, Lott and Miller, JJ., concur.